Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This application is a Continuation of application 16689098, now Patent 11349935.
This action is responsive to application filed on May 27, 2022. Claims 1-20 were presented, and are pending examination.

Drawings
The drawings filed on 5/27/22 are acceptable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
A registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp


Claims 1-20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11349935.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variations of each other.
As a representative example, claim 1 of the instant application along with claim 1 of Patent ‘935, contain overlapping and equivalent limitations which are obvious variations of each other. Limitations such as those related to:  a graph generator to generate interaction graph including first and second nodes representative of first and second geographic regions; determining a value of edge interactions between services of the first and second nodes; and generating a migration recommendation to migrate the service to the second region based on the value; are all overlapping limitations between the instant application and the patent. The instant application is broader in scope and is thus anticipated by the more specific claims of Patent ‘935. 
Independent claims 10,19 are slight variations of claim 1 and are rejected based on the same rationale.
The dependent claims of the instant application, claims 2-9,11-18,20 have their corresponding features anticipated by the claims of Patent ‘935.
Without a terminal disclaimer, the patented claims will preclude issuance of the instant generic application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2,11,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2,11,20, line 4 recites “(b) the first service being in the first geographic region” and line 6 recites “(b) the first service being in the second geographic region”. This language is inconsistent as it is unclear which geographic region the first service is located. It is unclear how the service can simultaneously be in two different regions at the same time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-15,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (US Patent 9537938) in view of Georgiou et al (US Publication 20170295246).
In reference to claim 1, Thomas teaches an apparatus to determine a migration recommendation of a service between geographic regions, the apparatus comprising:
a graph generator to generate an interaction graph, the interaction graph including first and second nodes and an edge therebetween, the first node representative of a first service in a first geographic region, the second node representative of a second service in a second geographic region, and the edge representative of a network path of interactions between the first and second services; (see at least column 5 lines 41-60 and column 6 lines 49-54, teaches a list of data center connections in different regions)
a weighing engine to determine a weight value of the edge between the first and second services; (see at least column 6 lines 62-67, teaches  and
a recommendation engine to generate a migration recommendation to migrate the first service to the second geographic region based on the weight value of the edge (see at least column 6 lines 29-40, teaches recommending to migrate the virtual desktop).
Thomas fails to explicitly teach a weighing engine to determine a weight value of the edge between the first and second services based on a count of network interactions between the first and second services and a latency between the first and second services. However, Georgiou teaches moving applications to another location to improve efficiency (see Georgiou, at least abstract) of the application and discloses analyzing access logs based on the count of accesses and determining a latency related to the application accesses (see Georgiou, at least paragraphs 27,28). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thomas based on the teachings of Georgiou for the purpose of deciding to migrate an element to another location which will improve the efficiency and operation of the migrated element.
In reference to claim 2, this is taught by Georgiou, see at least paragraph 29 and second half of paragraph 31 which teaches migration decision based on latency factors in different regions and latency improvement for migration. One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 1.
In reference to claim 3, this is taught by Georgiou, see at least paragraph 32 which teaches latency improvement based on criteria. One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 1.
In reference to claim 4, this is taught by Georgiou, see at least paragraph 28 which teaches analysis for different regions. One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 1.
In reference to claim 5, this is taught by Georgiou, see at least paragraphs 46 & 48. One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 1.
In reference to claim 6, this is taught by Thomas, see at least column 1 lines 26-29 and column 6 lines 34,35, teaches real-time communication and latencies. 
In reference to claim 8, this is taught by Thomas, see at least column 1 lines 26-29 and column 6 lines 53-67.
In reference to claim 9, this is taught by Georgiou, see at least paragraphs 31 & 32. One of ordinary skill in the art would be motivated to combine the references based on the rationale presented in claim 1.
Claims 10-15,17-20 are slight variations of the rejected claims 1-6,8,9 above, and are therefore rejected based on the same rationale.


Claim 7,16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Publication 20160371508) in view of Georgiou et al (US Patent 5452292) in view of Khanchi et al (US Publication 20130286837).
In reference to claim 7, Thomas fails to explicitly teach wherein the latency collector is to determine the latency by smoothing the real-time latencies with a moving average of the real-time latencies. However, Khanchi teaches collection network congestion statistics (see Khanchi, at least paragraphs 7-8), and discloses utilizing a moving average technique for smoothing out the calculated values (see Khanchi, at least paragraphs 55-57).  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Thomas based on the teachings of Khanchi for the purpose of utilizing normalized latency values when making network management decisions.
Claim 16 is slight variations of the rejected claim 7 above, and are therefore rejected based on the same rationale.

Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
November 3, 2022